 


111 HR 215 IH: Congressional Pay Reform Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 215 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that rates of pay for Members of Congress shall not be subject to automatic adjustment; and to provide that any bill or resolution, and any amendment to any bill or resolution, which would increase Members’ pay may be adopted only by a recorded vote. 
 
 
1.Short titleThis Act may be cited as the Congressional Pay Reform Act of 2009. 
2.Elimination of automatic pay adjustments for Members of CongressSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended to read as follows: 
 
601. 
(a) 
(1)Until otherwise provided under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351 and following) or any other provision of law, the annual rate of pay for— 
(A)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico, 
(B)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and 
(C)the Speaker of the House of Representatives,shall be the rate payable for such position as of the date of the enactment of the Congressional Pay Reform Act of 2009. 
(2) 
(A) 
(i)Any bill or resolution, and any amendment to any bill or resolution, that provides for any increase in the rate of pay payable for any position referred to in paragraph (1) may be adopted by the House of Representatives or the Senate only by a vote recorded so as to reflect the vote of each Member voting. 
(ii)Nothing in clause (i) shall apply with respect to any pay adjustment under section 225 of the Federal Salary Act of 1967. 
(B)The provisions of subparagraph (A) are enacted by the Congress— 
(i)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(ii)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House. . 
 
